FIRST AMENDMENT TO THE
2002 PRAXAIR, INC. VARIABLE COMPENSATION PLAN



Praxair, Inc. and Subsidiaries
Exhibit 10.03a


FIRST AMENDMENT TO THE
2002 PRAXAIR, INC. VARIABLE COMPENSATION PLAN
 
In accordance with Section 10.1 of the 2002 Praxair, Inc. Variable Compensation
Plan (the"Plan"), Section 2.15 of the Plan is hereby amended in its entirety,
effective as of December 12, 2005, as follows:
 
"2.15 "Variable Compensation Payment" shall mean that amount of the annual
payment, if any, under the Plan determined in accordance with procedures
authorized by the Committee to be payable to a Participant for a Plan Year.
Notwithstanding any provision in this Plan or such Committee-authorized
procedures to the contrary, in determining the amount of a Participant's
Variable Compensation Payment for a Plan Year, if any, the Committee shall have
the discretion to reduce such payment to any amount, including zero, prior to
the payment date of such Variable Compensation Payment (determined pursuant to
Section 6.1), if the Committee deems such reduction to be in the best interests
of the Corporation's stockholders."
 
           PRAXAIR, INC.


 
By:         /S/ Sally Savoia                                      
Sally Savoia, its
Vice President, Human Resources


Date:     12/16/05                                                   

